


110 HR 743 IH: Permanent Internet Tax Freedom Act of

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 743
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Ms. Eshoo (for
			 herself, Mr. Goodlatte,
			 Mr. Crowley,
			 Mr. Mack, Mr. Westmoreland, Mr. Norwood, Mrs.
			 McMorris Rodgers, Mr.
			 Farr, Ms. Zoe Lofgren of
			 California, Mr. Miller of
			 Florida, Mr. Cohen,
			 Mr. Sensenbrenner,
			 Mr. Kuhl of New York,
			 Mr. Fortenberry,
			 Mr. Chabot,
			 Mrs. Jo Ann Davis of Virginia,
			 Ms. Jackson-Lee of Texas,
			 Mr. Calvert,
			 Ms. Harman,
			 Mrs. Blackburn,
			 Mr. Campbell of California,
			 Mr. Jordan of Ohio,
			 Mr. McHugh,
			 Mr. Wilson of South Carolina,
			 Mr. Walberg,
			 Mr. Upton,
			 Mr. Herger,
			 Mr. Honda,
			 Mr. Boucher,
			 Mr. Jefferson,
			 Ms. Loretta Sanchez of California,
			 Mr. Grijalva,
			 Mrs. Tauscher,
			 Ms. Hooley, and
			 Ms. Herseth) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To make the moratorium on Internet access taxes and
		  multiple and discriminatory taxes on electronic commerce
		  permanent.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Internet Tax Freedom Act of
			 2007.
		2.Permanent
			 moratorium on internet access taxes and multiple and discriminatory taxes on
			 electronic commerceSection
			 1101(a) of the Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by
			 striking taxes during the period beginning November 1, 2003, and ending
			 November 1, 2007: and inserting taxes:.
		
